     Case 1:19-cr-00022-MW-GRJ Document 103 Filed 07/22/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                        Case No. 1:19cr22-MW/GRJ-1

TORREY TYTHONEOUS WHITE,

          Defendant.
__________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, ECF No. 97, to which there has been no timely objection, and subject to this

Court’s consideration of the plea agreement pursuant to Fed. R. Crim. P. 11(e)(2),

the plea of Guilty of the Defendant to Counts One, Two, Six, Seven, Eight, Nine,

and Ten of the Superseding Indictment against him is hereby ACCEPTED. All

parties shall appear before the Court for sentencing as directed.

     SO ORDERED on July 22, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
